Citation Nr: 1747799	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  13-35 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Ferguson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1960 to September 1960 and from August 1962 to July 1964.  The Veteran died in April 2012.  The Appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2013 administrative decision by the Department of Veterans Affairs (VA) Pension Management Center at the Regional Office (RO) in St. Paul, Minnesota.

The Appellant appeared at the San Antonio, Texas RO and testified before the undersigned Veterans Law Judge (VLJ) in February 2016.  A transcript of the hearing is of record.

This Board previously remanded this issue to the Agency of Original Jurisdiction (AOJ) in June 2016 for additional development.  The case has now returned to the Board for additional appellate action. 


FINDINGS OF FACT

1.  The Veteran died in April 2012; the death certificate lists the immediate cause of death as metastatic cancer, with underlying causes listed as end stage liver disease, chronic liver cirrhosis, and recurrent pleural effusion. 

2.  The Veteran's death was not related to his military service.

CONCLUSION OF LAW

The criteria for service connection for the Veteran's cause of death have not been met.  38 U.S.C.A. §§ 1110, 1310, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The Board previously remanded this matter in June 2016 in order to provide the Appellant with notice concerning entitlement to service connection for the cause of the Veteran's death complying with Hupp v. Nicholson, 21 Vet. App. 342, 352, 53 (2007).  VA fulfilled its duty to notify in compliance with the remand by providing the Appellant with proper notice in a letter dated June 23, 2016.  

There is no indication that any failure on the part of VA to provide additional notice or assistance would reasonably affect the outcome of this case, and the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Cause of Veteran's Death

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3).

Medical evidence is required to establish a causal connection between service or a disability of service origin and the Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

A July 1964 Veteran's Application for Compensation or Pension indicates that the Veteran sought compensation related to a left eye cataract, which was denied in an October 1964 rating decision.  The record does not otherwise indicate that the Veteran subsequently sought service connection for any disability, and he was not service connected for any disability at the time of his death.  The Veteran's service treatment records do not indicate any complaints or treatment related to metastatic cancer, liver disease, chronic liver cirrhosis, or recurrent pleural effusion.  In his May 1964 separation examination, the Veteran stated that "I think my health at this time is very good" and listed eye trouble as his only medical issue.  The record indicates that his eye trouble was a traumatic cataract related to being hit in the eye with a BB gun prior to entering into active duty service.  

Further, the Veteran's post-service medical records do not indicate that his cause of his death was related to military service.  The record indicates that the Veteran began receiving medical care from VA in October 2001, but does not contain any assertions by the Veteran or a medical professional that his medical problems were related to active duty service.  The available information regarding the Veteran's medical history prior to 2001 is as follows: a November 2010 VA gastroenterology consult indicated that he had an exploratory laparotomy in 1978 for a ruptured appendix; a December 2002 VA history and physical note indicated that he had risk factors of intravenous drug use at age 22 and tattoos, that he used tobacco and alcohol but quit in 1978, and he a history of anemia in 1982 and an unspecified history of malaria.  During the Appellant's February 2016 Board hearing, she testified that, of her own knowledge, the Veteran was treated by VA but he was never told that any of the conditions which caused his death were related to his military service. 

Based upon the medical and lay evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's cause of death was related to his military service.  Accordingly, service connection for cause of death is denied.









ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


